NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT


LAUREL COMPANIES, INC.; a          )
Virginia corporation; KYLE S. TASSE,
                                   )
an individual; and MARK R. WINES, an
                                   )
individual,                        )
                                   )
           Appellants,             )
                                   )
v.                                 )              Case No. 2D19-1134
                                   )
KARMA TEMPLE,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 20, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Cheryl Thomas, Judge.

Michael C. Addison of Addison Law
Office, P.A., Tampa, for Appellants.

Richard W. Ervin, IV of Curry Law Group,
P.A., Brandon, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.